USCA4 Appeal: 22-4045      Doc: 22         Filed: 12/06/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4045


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GREGORY DE’QUON CARUTH,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-cr-00521-D-1)


        Submitted: November 30, 2022                                  Decided: December 6, 2022


        Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4045       Doc: 22        Filed: 12/06/2022      Pg: 2 of 3




        PER CURIAM:

               Gregory De’Quon Caruth pled guilty, pursuant to a written plea agreement, to

        possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). As

        part of the plea agreement, Caruth agreed to waive his right to appeal his conviction and

        sentence. The district court sentenced Caruth to 108 months’ imprisonment. Caruth timely

        appealed.

               Counsel for Caruth has filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), stating that there are no meritorious grounds for appeal but questioning the

        substantive reasonableness of Caruth’s sentence. Although informed of his right to do so,

        Caruth has not filed a pro se supplemental brief. The Government moves to dismiss the

        appeal as barred by the appellate waiver included in Caruth’s plea agreement. We affirm

        in part and dismiss in part.

               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue[s] appealed [are] within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). Generally, if the district court fully questions a

        defendant regarding the waiver of his right to appeal during a plea colloquy performed in

        accordance with Fed. R. Crim. P. 11, and the record shows that the defendant understood

        the waiver’s significance, the waiver is both valid and enforceable. United States v.

        Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). Our review of the record confirms that

        Caruth knowingly and voluntarily waived his right to appeal. We therefore conclude that

        the waiver is valid and enforceable and that the issue counsel raises falls squarely within

        the scope of the waiver.

                                                     2
USCA4 Appeal: 22-4045      Doc: 22         Filed: 12/06/2022     Pg: 3 of 3




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious issues outside the scope of Caruth’s appeal waiver. We

        therefore grant in part the Government’s motion to dismiss and dismiss the appeal as to all

        issues within the waiver’s scope. We affirm the remainder of the judgment. This court

        requires that counsel inform Caruth, in writing, of the right to petition the Supreme Court

        of the United States for further review. If Caruth requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Caruth. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                              AFFIRMED IN PART,
                                                                              DISMISSED IN PART




                                                    3